9/29/2020                                            SEC.gov | "Pump-and-Dumps" and Market Manipulations

                                                                                                                 EXHIBIT
                                                                                                                      2
                                    Fast Answers


        "Pump-and-Dumps" and Market Manipulations
        “Pump-and-dump” schemes involve the touting of a company’s stock (typically small, so-called “microcap”
        companies) through false and misleading statements to the marketplace. These false claims could be made on
        social media such as Facebook and Twitter, as well as on bulletin boards and chat rooms. Pump-and-dump
        schemes often occur on the Internet where it is common to see messages posted that urge readers to buy a stock
        quickly or to sell before the price goes down, or a telemarketer will call using the same sort of pitch. Often the
        promoters will claim to have “inside” information about an impending development or to use an “infallible”
        combination of economic and stock market data to pick stocks. In reality, they may be company insiders or paid
        promoters who stand to gain by selling their shares after the stock price is “pumped” up by the buying frenzy they
        create. Once these fraudsters “dump” their shares and stop hyping the stock, the price typically falls, and
        investors lose their money.


        Additional Information
        Investor Alert: Social Media and Investing – Avoiding Fraud

        Internet Fraud: How to Avoid Internet Investment Scams




                                                                                                           Modified: June 25, 2013




https://www.sec.gov/fast-answers/answerspumpdumphtm.html                                                                             1/1
